DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-34, 41-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tengler et al. (US 2008/0046175) in view of Yamane et al. (US 7,912,635).
Regarding claims 21, 28, 43, Tengler discloses a method for receiving an alert (page 5, [0046- 0047]), the method comprising: performing the following in a vehicle in communication with a server (server 18 arranges to communicate with vehicle 12 in page 3, [0028]); sending route information to the server (send a travel route to a destination of a host in page 2, [0012]) and receiving an alert from the server based on traffic-related information (page 4, [0046-0047]; page 5, [0046-0047]). Claim 43, a wireless interface (fig. 3; page 3, [0028]; and a processor configured to be in communication with the wireless interface (fig. 2-fig. 3; page 3, [0033-0034] and further configured to: send route information to a server via the wireless interface (page 3, [0028]).
Tengler discloses all the limitations set forth above but fails to explicitly disclose related to a particular location is further along the route than a current location of the vehicle.
However, Yamane discloses related to a particular location (col. 4, lines 40-50; col. 6, lines 4-13) is further along the route than a current location of the vehicle (col. 11, lines 49-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Yamane within the system of Tengler in order to use traffic information to provide route guidance for vehicles therefore increasing the reliability of the system.
Regarding claims 22, 29, Tengler discloses sending information to the server that indicates that the vehicle is eligible to receive the alert (fig. 1-fig. 4; page 5, [0046]).
Regarding claims 23, 30, Tengler discloses wherein the information comprises one or more of the following: location of the vehicle, a characteristic of the vehicle; a user preference: a speed of the vehicle; and wherein the location of the vehicle has a higher priority than the speed of the vehicle, a message attribute; jurisdiction information; historical information; and a context of the vehicle (page 5, [0046]).
Regarding claims 24, 31, Tengler discloses wherein the information comprises the location of the vehicle and the speed of the vehicle, and wherein the location of the vehicle has a higher priority than the speed of the vehicle (page 3, [0031-0032]).
Regarding claims 25, 32, Tengler discloses sending information to the server indicating that the vehicle is permitted to receive only an audible alert (page 5, [0046]).
Regarding claims 26, 33, Tengler discloses sending information to the server the alert should be delayed (page 5, [0046]).

Regarding claims 27, 34, Tengler discloses sending the alert to a user device in the vehicle for outputting (fig. 3). 
Regarding claims 41-42, Tengler discloses outputting the alert via an output device built in the vehicle (fig. 3-fig. 4; page 5, [0046]). 

Regarding claim 44, Tengler discloses an output device, wherein the processor is further configured to output the alert via the output device (fig. 2-fig. 3; page 5, [0046-0047]).
Regarding claim 45, Tengler discloses wherein the processor is further configured to send the alert to another apparatus for outputting (fig. 2-fig. 3; page 5, [0046-0047)).
Regarding claim 46, Tengler discloses wherein the apparatus is a vehicle (fig. 1-fig. 4; abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burns (US 6,590,507) discloses method and system for providing personalized traffic alerts.       Bando et al. (US 8,060,303) discloses navigation device and Lane guide method.
Goel et al. (US 2015/0160023) discloses personalized traffic alerts. 
Zhao et al. (US 2004/0068364) discloses automated........... methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
Application/Control Number: 17/323,745 Page 8 Art Unit: 2684 assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. DP March 9, 2022.


DP
August 1, 2022
                                                                                /DANIEL PREVIL/                                                                                               Primary Examiner, Art Unit 2684